350 S.W.3d 48 (2011)
Terrelle MALONE, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 95811.
Missouri Court of Appeals, Eastern District, Division One.
October 4, 2011.
Timothy Forneris, St. Louis, MO, for Appellant.
Chris Koster, Jamie Pamela Rasmussen, Jefferson City, MO, for Respondent.
Before CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Terrelle Malone appeals the denial of his motion for change of judge and the denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).